Filed 11/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 211







Edward J. Tarnavsky, 		Plaintiff and Appellant



v.



First National Bank and Trust Co., 		Defendant and Appellee







No. 20110151







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED AND REMANDED.



Per Curiam.



Edward J. Tarnavsky (on brief), 12951 8th Street Northwest, Grassy Butte, N.D. 58634; self-represented.



Richard P. Olson (on brief), P.O. Box 1180, Minot, N.D. 58702-1180 and Mark L. Stenehjem (on brief), P.O. Box 1366, Williston, N.D. 58802-1366.

Tarnavsky v. First National Bank and Trust Co.

No. 20110151



Per Curiam.

[¶1]	Edward J. Tarnavsky appeals from a judgment granting First National Bank and Trust Company’s motion for summary judgment dismissing his claims of misconduct against the Bank, awarding the Bank $16,746.75 for attorney fees and costs, and denying Tarnavsky’s N.D.R.Civ.P. 60(b) motion for relief from the judgment.  On appeal, Tarnavsky raises two issues he claims require reversal of the judgment.  Tarnavsky argues the district court “ha[s] an appearance of impropriety” because it is “possib[le]” that the Bank’s attorney “was Judge Lee’s law examiner.”  Tarnavsky also argues the Bank’s attorney “ha[s] a conflict of interest” because Tarnavsky is a “derivative client” of the Bank’s attorney.  Assuming for purposes of argument that these issues were adequately raised in the district court, we conclude Tarnavsky’s appeal is frivolous and we summarily affirm the judgment under N.D.R.App.P. 35.1(a)(1).  We award double costs on appeal to the Bank under N.D.R.App.P. 38.  We remand to the district court to determine and award to the Bank reasonable attorney fees for the appeal and to consider the Bank’s request for injunctive relief prohibiting Tarnavsky from filing further pleadings in state court without prior judicial approval.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner